Citation Nr: 0613256	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  99-18 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain and 
disc disease rated as 10 percent disabling prior to March 30, 
2002, and 40 percent thereafter.

2.  Entitlement to an increased rating for cervical spine 
disc disease rated as 10 percent disabling prior to February 
17, 2005, and 20 percent thereafter.  

3.  Entitlement to an initial increased rating for 
hypertension rated as noncompensable prior to June 26, 2002, 
and 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1995 to 
November 1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 1998 and November 2000 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A January 2004 rating decision increased the rating assigned 
for a low back disorder to 40 percent effective September 23, 
2002 and increased his hypertension evaluation to 10 percent 
effective June 26, 2002.  A June 2005 Decision Review Officer 
Decision assigned the 40 percent rating for the low back 
disorder effective March 30, 2002 and raised the rating for 
the veteran's cervical spine to 20 percent effective February 
17, 2005.  

The veteran appears to have raised the following claims: 
bilateral knee disorder in December 2000, secondary service 
connection claims for kidney stones in February 2001, an 
earlier effective date for hypertension in February 2004, and 
a new claim for Chapter 35 benefits in August 2005.  The 
Board refers these matters to the RO for appropriate action.  
It appears the veteran filed a claim for clothing allowance, 
and a Form 9 Appeal on this issue was received in March 2006.  
The procedural history of the veteran's claim for clothing 
allowance is not documented in the file and thus the Board 
also refers this matter to the RO for appropriate action.  

In an October 2005 statement the veteran's representative 
indicated that in his September 1999 appeal, the veteran 
wanted a videoconference Board hearing, however the veteran 
indicated that he desired a local hearing which was held and 
a transcript is associated with the claims folder.  In 
February 2006 the veteran failed to report for a Board 
hearing.  


FINDINGS OF FACT

1.  Prior to March 30, 2002, the veteran's service-connected 
lumbar strain and disc disease is characterized as severe 
with recurring attacks and intermittent relief.  

2.  From March 30, 2002, the veteran's service-connected 
lumbar strain and disc disease is characterized as severe 
with recurring attacks and intermittent relief; the disorder 
did not appear to be pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm or other neurological findings.  

3.  Prior to February 17, 2005 the veteran's service-
connected cervical spine disc disease is characterized as 
moderate with recurring attacks.  

4.  From February 17, 2005 the veteran's service-connected 
cervical spine disc disease continued to be moderate with 
recurring attacks.  

5.  Prior to and from June 26, 2002, the veteran's service-
connected hypertension was not productive of a history of 
diastolic blood pressure predominately measuring 100 or more 
or systolic pressure predominantly measuring 160 or more.  


CONCLUSIONS OF LAW

1.  Prior to March 30, 2002 the criteria for an increased 
rating of 40 percent (but no higher) for service-connected 
lumbar strain and disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic 
Code 5293 (prior to September 2002).  

2.  From March 30, 2002, the criteria for an increased rating 
in excess of 40 percent for the veteran's service-connected 
lumbar strain and disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71 a 
Diagnostic Codes 5293 (prior to September 2002), 5237, 5243 
(2005).  

3.  Prior to February 17, 2005, the criteria for an increased 
rating of 20 percent (but no higher) for service-connected 
cervical spine disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic 
Code 5293 (prior to September 2002).  

4.  From February 17, 2005, the criteria for an increased 
rating in excess of 20 percent for the veteran's service-
connected cervical spine disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71 a 
Diagnostic Codes 5290 (prior to September 2003), 5293 (prior 
to September 2002), 5237, 5243 (2005).  

5.  Prior to June 26, 2002, the criteria for a compensable 
rating for the veteran's service-connected hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a Diagnostic Code 7101 (prior to after 
January 1998).  

6.  From June 26, 2002, the criteria for an assignment in 
excess of 10 percent for the veteran's service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 7101 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the April 2001 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
April 2001 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2001 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, one of 
the initial AOJ decisions was made prior to November 9, 2000, 
the date the VCAA was enacted, and the RO provided VCAA 
notice to the veteran subsequent to both rating decisions on 
appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the April 2001 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claims, 
the evidence needed to substantiate such claims, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not given notice of the type of evidence necessary to 
establish an effective date for the rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby.)  The Board notes that 
the RO did furnish the veteran the VCAA letter in April 2001 
in which he was advised to complete and return a medical 
release so the RO could attempt to obtain identified private 
medical records.  The veteran was also advised that any VA 
treatment records will be obtained.  In determining the 
effective date for an increased rating, consideration is 
given to evidence which shows if and when an increase in 
disability occurred.  38 U.S.C.A. § 5110(b).  In view of the 
fact that the RO took appropriate action to assist the 
veteran in obtaining all such evidence, the Board concludes 
that there was no prejudice to the veteran due to any failure 
to notify him as to the type of evidence necessary to 
establish the effective date for an increase in his ratings. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Low Back and Cervical Spine Disorders
 
The veteran's service-connected low back and cervical spine 
disorders have been rated by the RO under the provisions of 
the older Diagnostic Codes 5293, 5295 and the newer code 
5243.  

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating intervertebral disc syndrome was 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and effective September 26, 2003 
the criteria for evaluating general diseases and injuries of 
the spine was revised (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  However, the criteria for rating intervertebral disc 
syndrome remained essentially the same as the criteria 
effective September 23, 2002, although the code number was 
changed to Code 5243.  Either the old or new rating criteria 
may apply, whichever are most favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent rating will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic 
Code, 5241 Spinal fusion; Diagnostic Code, 5242 Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The new rating criteria for intervertebral disc syndrome is 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Under the pre-September 23, 2002, version of Code 5293, when 
disability from intervertebral disc syndrome is mild, a 10 
percent rating is assigned.  When disability is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
A 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

The older Diagnostic Code 5295 for lumbosacral strain 
provides that a 20 percent rating is warranted for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 2003).

Under the older Diagnostic Codes 5290 and 5292 for limitation 
of motion of cervical and lumbar spine respectively, a 10 
percent rating is provided for slight limitation of motion 
and a 20 percent rating for moderate.  A 30 percent rating is 
given for severe limitation of motion of the cervical spine 
and 40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 
5292 (prior to September 2003).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Private medical records from the 1990s revealed the veteran 
was treated for back disorder and complained of neck 
stiffness. 

During his March 1997 VA examination, the veteran complained 
of pain in the upper aspect of his back between the shoulder 
blades but mainly in the lower area of the back, the examiner 
noted the pain was nonradiating.  Physical examination showed 
no postural abnormalities, no myospasm, no muscle spasm.  
Range of motion of the lumbosacral spine was forward flexion 
90 degrees with pain on arising from the forward flexed 
position, backward extension was 30 degrees, left lateral 
flexion was 40 degrees, right lateral flexion was 40 degrees, 
rotation to the right and left was 45 degrees.  There were no 
neurological deficits noted.  X-rays showed a right lumbar 
curvature.  The diagnosis was chronic lumbar strain.  

The veteran at his June 1997 VA examination reported having 
pain in the lower aspect of the cervical spine, worse on the 
left than the right.  He had pain radiating to both shoulders 
and some radiation of pain down the left arm to the hand.  He 
described pain as 6 out of 10 on a daily scale with flare-ups 
10/10 intermittently.  Upon physical examination there were 
no postural abnormalities.  Range of motion was forward 
flexion of 30 degrees, 20 degrees of cervical extension, 45 
degrees of rotation to the left and right, with increased 
pain with rotation to the right.  The veteran had lateral 
flexion of 30 degrees to the left and right and with 
increased pain on the right.  The veteran had decreased 
sensation globally of the left upper extremity as compared to 
the right.  X-rays showed early evidence of degenerative 
changes of the cervical spine.  The diagnosis was chronic 
cervical strain with early degenerative disc disease of the 
cervical spine, without evidence of neurocompressive 
pathology.  The examiner noted that the veteran had 
intermittent episodes of cervical strain with radiation to 
his paraspinal muscles and the left trapezius.  There was no 
evidence of specific nerve root impingement or 
neurocompressive pathology, although there was nondescript 
global decreased sensation of the left upper extremity.  

The veteran had another VA examination in May 1998.  He 
described having radiating pain from his back into his legs 
down to his feet, as well as chronic neck pain with pain 
radiating into his left arm.  Range of motion of the neck was 
right lateral rotation to 40 degrees and left lateral 
rotation to 35 degrees.  There was 25 degrees of flexion and 
15 degrees of extension.  The veteran had pain on motion.  
There was no spasm, but the veteran had generalized 
tenderness to palpation over the lumbar region.  He had 60 
degrees of flexion, 25 degrees of extension.  Right and left 
lateral bending was to 25 degrees.  Right and left lateral 
rotation was to 30 degrees.  There was pain on motion.  The 
diagnoses were chronic cervical syndrome and chronic lumbar 
syndrome.  The examiner noted that the veteran should be able 
to function at a sedentary work level.  

A May 1998 private x-ray found that the veteran had 
essentially normal cervical and lumbar spine.  A July 1999 VA 
CT scan of the lumbar spine showed there were disk bulges, 
predominantly lat L3-L4, L4-L5, and L5-S1.  An August 1999 
MRI of the cervical spine revealed that the veteran had mild 
central disc bulges at C3-4 and C4-5 without overall canal 
stenosis or cord indentation, asymmetric left-sided neural 
foraminal narrowing noted at the C3-4 level secondary to 
uncovertebral joint hypertrophic degenerative changes, and 
focal disc protrusions or central canal stenosis noted 
throughout the cervical spine.  

During the October 1999 VA examination, the veteran 
complained of persistent pain in his neck, tingling in his 
entire hand extending up to his arm.  He also reported pain 
in the joints of his hand and elbow, but not radiating pain 
from his neck.  The veteran stated he had pain extending from 
his mid back down to his tailbone.  The pain went down both 
lower extremities.  Physical examination of the neck showed 
that he extended approximately 30 degrees stopping secondary 
to pain.  He bent to the right and left approximately 30 
degrees and reported pain.  The veteran rotated to the right 
and left 45 degrees with pain.  To sensory examination the 
veteran said his entire left arm was decreased to light 
touch.  Examination of the back showed that forward flexion 
was only 15 degrees and stopped secondary to pain.  The 
veteran could hyperextend 10 degrees.  He bent to the right 
and left with poor effort of 20 degrees.  He twisted to the 
right and left approximately 70 degrees.  Sensation was 
somewhat diminished in the lateral aspect of the leg and 
thigh.  X-rays of the neck demonstrated some loss in cervical 
lordosis and minimal degenerative changes.  X-rays of the 
lumbar spine appeared normal.  The diagnoses were cervical 
strain, without radiculopathy and lumbar strain without 
radiculopathy.  The examiner noted there was no evidence of 
radiculopathy other than some subjective decreased sensation 
in the entire left arm, as well as patchy decreased sensation 
in the left leg and the lateral aspect of the leg, thigh and 
calf.  The veteran has no obvious incoordination other than 
secondary to pain.  

VA medical records from the 2000s showed the veteran 
continued to be treated for his neck and back disabilities.  
An August 2000 VA CT scan of the lumbar spine confirmed disc 
bulges at multiple levels.  December 2000 diagnoses showed 
degenerative joint disease and degenerative disc disease of 
the neck and nerve root impingement of the lower back.  

The veteran's March 2002 VA examination reflected continued 
complaints of pain in his neck and lower back.  Physical 
examination of the cervical spine revealed full range of 
motion of the cervical spine with complete forward flexion to 
approximately his chin to his chest.  Extension was 20 to 30 
degrees.  Lateral bending was limited secondary to pain.  The 
veteran complained of pain down both arms and numbness and 
tingling.  Radiographic views of the cervical spine were 
essentially normal.  The veteran had approximately 6 degrees 
of forward flexion, 10 to 15 degrees of extension, and 
lateral bending was 20 to 30 degrees.  X-rays appeared to be 
normal.  The examiner opined that the veteran had lingering 
muscle spasms of his cervical spine, which were secondary to 
the veteran's inability to cope with daily living.  Overall, 
the veteran had general achiness of hips, knees and ankles 
without clinical correlations.  

A December 2003 MRI of the cervical spine showed small left 
lateralized protrusion of disc material at C3-C4 level with 
superimposed osteophytic spurring causing mild to moderate 
spinal stenosis, mild annular bulging disc at C4-C5 level 
without spinal stenosis, and mild reversal of normal cervical 
lordosis.  A December 2003 x-ray of the cervical spine found 
degenerative change, which mildly progressed since the 
previous examination.  A February 2004 VA treatment record 
showed the veteran was taking medicine for his pain and did 
not report radiculopathy.  

The veteran underwent another VA examination in August 2004.  
In reporting the veteran's medical history as apparently 
presented by the veteran, the examiner noted that the veteran 
had cervical spine disc disease for 9 years and had constant 
pain.  The pain appeared to be radiating, was relieved by 
medication and at the time of pain required bedrest.  The 
veteran claimed the condition was not incapacitating.  The 
veteran's functional impairment was an inability to do 
anything for a long time.  Physical examination of the 
cervical spine revealed no evidence of radiating pain on 
movement with no evidence of muscle spasm.  There was no 
evidence of tenderness.  Range of motion of the cervical 
spine with onset of pain was the following:  flexion was 15 
degrees, extension was 35 degrees, right and left lateral 
flexion each was 45 degrees, right and left rotation each was 
80 degrees.  Otherwise, the veteran was able to flex to 40 
degrees, extension was 35 degrees, right and left lateral 
flexion was 45 degrees and right and left rotation was 
80 degrees.  Range of motion was not additionally limited by 
fatigue, weakness, lack of endurance and incoordination.  
There was no ankylosis of the spine.  There were signs of 
intervertebral disc syndrome present.  Peripheral nerve 
examination was within normal limits.  The examiner found 
that there was no change in the diagnosis of the disc disease 
of the cervical spine.  

A February 2005 VA x-ray of the cervical spine found that 
there were mild multilevel spondylotic degenerative changes 
in the cervical spine vertebrae and discs worst at C4, C5, C6 
and C7.  Impression of the lumbar spine was transitional 
vertebra with narrowed lumbosacral junction.  

The veteran was afforded a VA examination in February 2005.  
The veteran complained of persistent pain involving the whole 
cervical area.  The pain involved bilateral shoulders and the 
left upper extremity.  The veteran complained of persistent 
numbness and tingling involving his left hand.  The veteran 
reported that despite the severity of the pain, he generally 
was able to perform all activities of daily living without 
adaptive strategies.  The veteran stated that he had a 
completely bedbound incapacitating pain episode approximately 
once or twice a month which lasted approximately 4 to 5 days.  
Neurological examination found that the veteran gave way to 
weakness in the left upper extremity.  The examiner noted 
that the veteran's sensory examination was extremely 
inconsistent.  The veteran gave highly variable responses 
while testing for various sensory modalities.  The sensory 
impairment did not follow any nerve root or nerve 
distribution.  General examination of the cervical spine 
showed that no obvious bony deformities or abnormalities of 
curvature.  The veteran reported diffused tenderness along 
the left paravertebral region of the cervical spine.  Range 
of motion showed that flexion was achieved to the full 
extent, extension was limited to 10 degrees, lateral bending 
was approximately 20 degrees bilaterally, rotationally 
movements were achieved up to 25 degrees bilaterally.  The 
veteran reported pain on extremes of all ranges of motion.  
There was no evidence of fatigability, weakness or 
incoordination noted on repeated testing.  Radiculopathy 
symptoms were not reproduced on range of motion testing.  The 
diagnosis was chronic cervical pain with radicular features 
(pertaining to the left upper extremity), most likely 
secondary to degenerative disc disease involving the cervical 
spine, more likely than not related to previous cervical 
strains.  The examiner noted that the veteran reported 
progressive cervical pain beginning after a fall sustained in 
military service.  His subsequent cervical strains were as a 
result of another fall showed by a motor vehicle accident.  
The veteran stated that he developed radicular symptomatology 
involving the upper extremity while in service.  The veteran 
was involved in another motor vehicle accident in 1999, 3 
years after leaving service.  He stated his symptoms 
intensified since then.  The veteran had a recent MRI which 
was not available to the examiner for review.  

The veteran underwent another VA examination in May 2005 for 
his lower back.  The veteran complained of constant pain in 
his lower back that spread to his legs and feet.  He said the 
pain flared up daily and increased with standing, walking or 
sitting too long.  The pain reached an intensity of 10 on a 
scale of 1 to 10.  The veteran stated that the only way he 
could relieve his symptoms was by lying down.  He reported 
that flare ups lasted 2 to 3 days and he needed bedrest 
during that time.  He reported that he could walk about 1 
block but he needed to stop and rest at 2 blocks.  The 
veteran had in-service injuries and reinjured his back in a 
motor vehicle accident in 1999.  He indicated that his back 
pain was preventing him from cleaning his house, he was 
unable to work but was able to take care of his personal 
needs with some difficulty.  Physical examination showed the 
veteran had mild scoliosis convex to the right.  The lumbar 
paraspinal muscles were also tender without spasm or 
significant guarding.  The range of motion of the lumbar 
spine was 55 degrees of forward flexion, extension was to 24 
degrees, left lateral flexion was to 30 degrees, right 
lateral flexion was to 30 degrees, left lateral rotation was 
to 25 degrees, right lateral rotation was to 25 degrees.  The 
veteran had pain at the end ranges of these range of motion 
points.  The sensory exam revealed a slight decrease in 
sensation to a pin over the anterior and posterior right 
thigh.  The diagnosis was intervertebral disc syndrome.  

An April 2005 VA medical record revealed that the veteran's 
lumbar spine with pain had flexion of 40 degrees, extension 
was 20 degrees, right and left lateral bending was 30 
degrees, right and left lateral rotation was 180 degrees.  

While the claims folder appeared to be unavailable during 
some of the VA examinations, the veteran has not been 
prejudiced by this as his claims are for increased ratings 
and the examiners were focusing on his current level of 
disability.  

The medical evidence has demonstrated that prior to March 30, 
2002, the veteran's low back disorder was severe and thus he 
is entitled to a 40 percent rating under the old Diagnostic 
Code 5293.  The veteran consistently complained of radiating 
pain, his July 1999 CT scan and August 2000 CT scan revealed 
disc bulges at multiple levels.  A December 2000 VA diagnoses 
included nerve root impingement of the lower back.  The 
evidence does not rise to the level of a pronounced disorder 
to warrant a 60 percent rating.  The March 1997 VA 
examination showed there was no neurological deficit noted, 
and the May 1998 VA examination found that there was no 
spasm.  The October 1999 VA examination provided a diagnosis 
of lumbar strain without radiculopathy.  The examiner opined 
that there was no evidence of radiculopathy other than patchy 
decreased sensation in the left leg and the lateral aspect of 
the leg, thigh and calf.  

Diagnostic Codes 5292 and 5295 prior to and after March 30, 
2002 need not be considered as the highest rating available 
under both codes is 40 percent.  

The evidence has not demonstrated that the veteran is 
entitled to a rating higher than 40 percent from March 30, 
2002.  The evidence did not manifest that the veteran's 
disorder was pronounced under the older Diagnostic Code 5293 
as the veteran's March 2002 x-rays were normal and his May 
2005 VA examination showed that there was no spasm or 
significant guarding and the sensory exam revealed a slight 
decrease in sensation to a pin over the anterior and 
posterior right thigh.  While the veteran reported that he 
needed bedrest during his flare-ups that lasted 2 to 3 days, 
the evidence did not reflect that the veteran had 
incapacitating episodes of at least 6 weeks during the past 
12 months that required bedrest prescribed by a physician, 
which would warrant the next higher rating of 60 percent 
under Diagnostic Code 5243.  The veteran stated that he was 
able to take care of his personal needs with some difficulty.  
The veteran also is not entitled to a rating higher than 40 
percent under Diagnostic Code 5237 as the evidence did not 
suggest he had ankylosis.  

The evidence has shown that the veteran's cervical spine 
disorder prior to February 17, 2005 meets the criteria for a 
20 percent rating under the older Diagnostic Code 5293.  The 
veteran's disability was moderate with recurring attacks.  
The veteran complained of radiating pain, his August 1999 and 
December 2003 MRIs found disc bulges.  The evidence did not 
suggest that the veteran's disc disease was severe or 
pronounced under Code 5293 to merit a higher rating than 20 
percent.  His June 1997 VA examination found no evidence of 
neurocompressive pathology.  The October 1999 VA examination 
did not find radiculopathy other than some decreased 
sensation in the left arm and x-rays reported minimal 
degenerative changes.  During the August 2004 VA examination 
the examiner noted that the physical examination of the 
cervical spine revealed no evidence of radiating pain on 
movement with no evidence of muscle spasm.  The evidence 
indicated that the limitation of motion of the cervical spine 
was no more than moderate and thus he cannot receive a higher 
rating than 20 percent under the older Diagnostic Code 5290.  
The Board recognizes that the veteran at times had 
significantly limited rotation and at one point had flexion 
with pain limited to 15 degrees, however these incidents 
don't bring overall the limitation of motion to a severe 
level.  During his August 2004 VA examination the veteran 
complained of needing bedrest and stated that his condition 
was not incapacitating.  The evidence has not shown that the 
veteran had incapacitating episodes which required bedrest 
prescribed by a physician of 4 to 6 weeks for him to receive 
the next higher rating under Diagnostic Code 5243.  The 
veteran also cannot receive a rating in excess of 20 percent 
under Diagnostic Code 5237 as he did not have ankylosis and 
most of his examinations showed he had forward flexion 
greater than 15 degrees.  The only examination that found 
that the veteran had flexion with pain limited to 15 degrees 
was in August 2004, however this appears to be an isolated 
incident and was inconsistent with the rest of the evidence 
of record.  Diagnostic Code 5003 for arthritis need not be 
considered as the highest rating available under this 
criteria is 20 percent.  

The veteran is not entitled to a rating higher than 20 
percent from February 17, 2005 under the older Diagnostic 
Code 5293 as the evidence did not suggest that the veteran's 
disorder was severe or pronounced.  The February 2005 VA 
examination showed that the veteran's sensory impairment did 
not follow any nerve root or nerve distribution, 
radiculopathy symptoms were not reproduced on range of motion 
testing.  Range of motion showed that the veteran had full 
flexion, other ranges of motion manifested limitation, 
however the overall assessment showed the veteran had 
moderate limitation of motion and thus cannot receive a 
rating in excess of 20 percent under the older Diagnostic 
Code 5290.  While the veteran himself reported that he had 
incapacitating episodes up to twice a month, the evidence has 
not reflected that the veteran had incapacitating episodes 
which required bedrest prescribed by a physician for 4 to 6 
weeks during the past 12 months for him to receive the next 
higher rating under Diagnostic Code 5243.  Furthermore, the 
veteran himself reported that despite the severity of the 
pain, he was able to perform his daily activities without 
adaptive strategies.  The veteran also cannot receive a 
higher rating than 20 percent under Diagnostic Code 5237 for 
his cervical spine as there was no evidence of ankylosis.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran's service-connected lumbar 
strain and disc disease warrants a 40 percent rating under 
Diagnostic Code 5293 prior to March 30, 2002, and a 20 
percent rating prior to February 17, 2005 for the veteran's 
service-connected cervical spine disc disease.  The Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), however 
the medical evidence has not shown that the veteran's low 
back disorder merits a rating in excess of 40 percent from 
March 30, 2002 and a rating in excess of 20 percent from 
February 17, 2005 for the veteran's cervical spine disorder.  

Hypertension

The Board notes that during the veteran's appeal, the rating 
criteria for evaluating diseases of the heart-including 
hypertension-were revised, effective January 12, 1998.  See 
62 Fed. Reg. 65219 (1997).

Under the current criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent evaluation for diastolic pressure predominately 
measuring 100 or more or; systolic pressure predominantly 
measuring 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly measuring 100 or 
more.  A 20 percent evaluation is afforded for diastolic 
pressure predominantly measuring 110 or more, or; systolic 
pressure predominantly measuring 200 or more.  A 40 percent 
evaluation is afforded for diastolic pressure predominantly 
measuring 120 or more.  And a 60 percent evaluation is 
warranted for diastolic pressure predominantly measuring 130 
or more.  Note (1) following the criteria states  
"Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."  Note (2) following the 
criteria states "Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).

Under the old criteria, hypertensive vascular disease 
(essential arterial hypertension) warrants a 10 percent 
evaluation where diastolic pressure predominantly measures 
100 or more; a 20 percent evaluation where diastolic pressure 
predominantly measures 110 or more with definite symptoms; a 
40 percent evaluation where diastolic pressure predominantly 
measures 120 with moderately severe symptoms, and a 60 
percent evaluation where diastolic pressure predominantly 
measures 130 or more and severe symptoms.  Note (1) following 
the criteria states "For the 40 percent and 60 percent 
ratings under code 7101, there should be careful attention to 
diagnosis and repeated blood pressure readings."  Note (2) 
following the criteria states "When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

The Board notes that the veteran did not appear to be 
provided with the older criteria, however the newer criteria 
essentially incorporated and expanded the older criteria.  As 
discussed above, although VA examiners did not always have 
access to the veteran's file, he has not been prejudiced by 
this as the evaluations were focusing on his current level of 
disability.  

Private medical records from the 1990s showed the veteran was 
treated for hypertension.  Blood pressure evaluations 
included a reading of 171/82.  

A March 1997 VA examination showed the veteran had a blood 
pressure reading of 134/80.  

The veteran underwent a VA examination for hypertension in 
May 1998.  In presenting the veteran's medical history as 
reported by the veteran, the examiner noted that the veteran 
had a history of high blood pressure for the past 2 to 3 
years.  He began taking blood pressure pills about 6 months 
earlier.  Blood pressure reading was 148/82.  The diagnosis 
was history of essential hypertension, fairly stable on 
pills.  

VA medical records from the 2000s revealed the veteran was on 
medication and had various blood pressure readings ranging 
from 108/74 to 146/98.  A September 2003 record showed that 
the veteran reported that his blood pressure at home was 
averaging more than 140/90.

A January 2001 VA medical record indicated the veteran 
continued to take medication for his hypertension.  During 
his February 2001 local hearing, the veteran stated that he 
had to go to the emergency room several times due to high 
blood pressure.  At one point he said his blood pressure was 
173/120.  

The veteran's June 2002 private treatment report indicated a 
blood pressure reading of 124/58.  2004 VA medical records 
showed blood pressure readings which included ranges from 
133/71 to 140/72.  

The veteran underwent a VA examination for hypertension in 
February 2005.  The veteran reported that in 1997 he had a 
CVA or stroke causing numbness and weakness to the left side 
of his body.  He was hospitalized in a private hospital for 1 
week where medications for hypertension were begun.  The 
veteran reported that he had 6 to 7 hospitalizations for 
elevated blood pressure between 1999 and 2003.  The veteran 
reported that he has been under relatively good control since 
2003 and has had no hospitalizations since that time.  The 
veteran's blood pressure was 130/80 in both arms.  Repeat 
reading in the left arm was 130/80.  The assessment was 
hypertension and status post cerebrovascular accident.  The 
Board notes that the veteran's representative questioned 
whether the veteran's blood pressure readings were taken over 
a period of 3 days during the February 2005 VA examination.  
Regardless of whether the veteran's repeat blood pressure was 
taken on 3 different days, the Board finds that there is 
adequate evidence to evaluate the veteran's hypertension as 
the claims folder documents the veteran's blood pressure over 
a period of several years.  

The medical evidence has not demonstrated that the veteran 
warrants a compensable rating prior to June 26, 2002, and 
higher than 10 percent thereafter as he did not have 
diastolic pressure predominately measuring 100 or more or; 
systolic pressure predominantly measuring 160 or more.  While 
the veteran required continuous medication for control of his 
hypertension, he did not have a history of diastolic pressure 
predominantly measuring 100 or more.  Although the veteran 
reported during his February 2001 local hearing that at one 
point he had blood pressure of 173/120, the medical records 
do not reflect this.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Although the record includes lay statements including from 
the veteran's employer asserting that his disorders have 
interfered with his employment, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disorders have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a 40 percent rating under Diagnostic Code 5293 
prior to March 30, 2002, and a 20 percent rating prior to 
February 17, 2005 for the veteran's service-connected 
cervical spine disc disease are allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  To this extent the appeal is granted.  

A rating in excess of 40 percent from March 30, 2002 for the 
veteran's low back disorder and a rating in excess of 20 
percent from February 17, 2005 for the veteran's cervical 
spine disorder are denied.  A compensable rating for the 
veteran's service-connected hypertension prior to June 26, 
2002 and a rating higher than 10 percent thereafter are 
denied.  To this extent the appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


